11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Eluid Lira,                                  * From the 259th District Court
                                               of Jones County,
                                               Trial Court No. 012008.
Vs. No. 11-20-00148-CR                       * March 25, 2021
The State of Texas,                          * Opinion by Bailey, C.J.
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Williams, J., not participating)
     Both the opinion and judgment of this court dated March 11, 2021, and entered
in the minutes of this court at Volume 43 are withdrawn. The opinion and
judgment of this court dated March 25, 2021, designating the opinion as published,
are substituted therefor.
                               11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Eluid Lira,                                  * From the 259th District Court
                                               of Jones County,
                                               Trial Court No. 012008.
Vs. No. 11-20-00148-CR                       * March 25, 2021
The State of Texas,                          * Opinion by Bailey, C.J.
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Williams, J., not participating)
     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is reversed, and the cause is remanded to the trial
court for further proceedings.